United States Court of Appeals
                                                                                  Fifth Circuit
                                                                               F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                                                                                 May 22, 2006
                            FOR THE FIFTH CIRCUIT
                                                                            Charles R. Fulbruge III
                                                                                    Clerk

                                      No. 05-60274
                                    Summary Calendar



BENJAMIN JOHNSON,

             Plaintiff-Appellant,

v.

VICKI HARE; AUTUMN ZACHARIAS, Bad Check Unit, Office of the
District Attorney; WHBQ TELEVISION, Channel 13,

                                                Defendants-Appellees.

                                   --------------------
                      Appeal from the United States District Court
                        for the Northern District of Mississippi
                                   No. 2:05-CV-24
                                   --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

      Benjamin Johnson, federal prisoner # 19553-076, appeals the district court’s dismissal

of his 42 U.S.C. § 1983 action without prejudice. The district court based its dismissal on

its conclusion that the case could not proceed in an orderly and timely manner because

Johnson was incarcerated in another state. Johnson argues that this conclusion is erroneous


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
and that the district court’s decision impinges on his right to due process and the timely

pursuit of his claims.

       “Prisoners retain a right of adequate, effective, and meaningful access to the courts.”

Roberson v. Hewes, 701 F.2d 418, 420 (5th Cir. 1983). In the absence of a factual basis for

concluding that Johnson could not effectively maintain his civil rights action, the district

court erred in dismissing it. See id.; Mitchum v. Purvis, 650 F.2d 647, 648 (5th Cir. Unit B

July 1981). Accordingly, the judgment of the district court is vacated and the matter is

remanded for further proceedings.

       VACATED AND REMANDED.